The direction that international relations have
taken today, although to some extent decided upon by States,
reflects, none the less, the limited ability of States to bring
the condition of the world into line with the new
international social realities. If the problems that face the
international community because of this international social
dynamic are to be resolved they must be tackled through
collective, concerted and appropriate action that goes beyond
the national framework. My country is happy that there is
among States a growing awareness of these needs. We
welcome this new direction as the forty-eighth session of the
General Assembly begins.
But before stating my delegation’s views about how to
encourage States to share this new approach - and as we
work in this direction we shall be calling on you, Sir, to
demonstrate your great qualities - we should like to extend
to you the warm congratulations of the Central African
Republic on your election as President of the General
Assembly. We pledge to you our full cooperation, and
express the hope that your work will be crowned with
success.
The wisdom and spirit of compromise with which your
predecessor, Mr. Stoyan Ganev, conducted the proceedings
at the last session earned the full appreciation of my
delegation.
The renewed authority of our Organization is due, of
course, to the determination of Member States but also to the
conviction and methodical, rational and pragmatic action of
the Secretary-General, who has always, and in all
circumstances, endeavoured to work for the purposes and
principles of the Organization. To
Mr. Boutros Boutros-Ghali we pledge the renewed support
of the Central African Republic.
My delegation also welcomes the admission to our
Organization of the Czech Republic, the Slovak Republic,
Eritrea, the Principality of Monaco, the Principality of
Andorra and The Former Yugoslav Republic of Macedonia.
Their admission fulfils the oft-expressed desire of the
international community to see all the countries of the world
as Members of our Organization and thus strengthen its
universal character. All States, individually and collectively,
must come together to defend the purposes and principles of
the United Nations. It is unacceptable for some States still
to be excluded.
For this reason, in the view of the delegation of the
Central African Republic, today it is important that the place
of the Republic of China in our Organization be
reconsidered. The immense progress made by the Republic
of China in Taiwan in the political, economic and social
spheres has now earned it the right to resume its place here
so that it can contribute, better than it did in the past, to the
flourishing of international cooperation through its active
participation in the United Nations system.
The developments in the international arena we are
witnessing today arise from the process of transformation
that the world has undergone, especially in the last few
years. These transformations affect all areas of international
life, and, fortunately, States are taking them into account as
they manage their international relations, which, to a large
extent, determine the direction our world takes. There is
also an emerging tendency for problems to have world-wide
effects, prompting States to become the guardians of world
interests. This phenomenon is clearly illustrated in
cooperation and concerted action among States in the spirit
suggested by our Secretary-General in "An Agenda for
Peace" in efforts to contribute to laying the foundation for
real peace in the world. Indeed, notwithstanding certain
reflexive and automatic responses the relics of the cold-war
conditions, States today are increasingly determined to do
what they can, on the foundation of the principles of the
United Nations and in cooperation with the United Nations,
in order, if not to eliminate, at least try, to reduce prevailing
tensions in other areas of the world.
My delegation is happy that this approach has now
made it possible for the situation to evolve as it has in
Cambodia, South Africa - where the Central African
Republic supports the appeal by the President of the African
National Congress (ANC), Mr. Nelson Mandela, to lift
sanctions against South Africa - and, finally, in the Middle
East, in respect of which my country pays a hearty tribute to
Mr. Yasser Arafat and Mr. Yitzhak Rabin for their courage,
vision and lucidity in signing recently the historic accord on
mutual recognition. This same desire for cooperation is
needed in order to bring about a positive and speedy
settlement of the problems of the former Yugoslavia,
Western Sahara, Angola and Somalia.
The international gatherings recently held in Vienna and
Geneva, while making it possible to take the measure of the
sad reality of human-rights violations throughout the world,
provided at the same time an opportunity for States to
reaffirm the need for concerted international action with a
view to guaranteeing more securely these values. In
addition, since the Rio Conference, States have shown
greater interest in the question of the environment, and they
have now made Agenda 21 a real platform for cooperation
in this area, which will make it easier to ensure better
16 General Assembly - Forty-eighth session
protection of the common heritage of mankind while
maintaining conditions for sustainable development.
This tendency for problems to have world-wide effects,
if systematically managed, would usher in a new era, that of
the triumph of multilateralism, an era in which the United
Nations would bring its authority to bear - as it is trying,
with varying degrees of success, to do today in certain
peace-keeping operations - in other areas of cooperation,
such as cooperation for development. Inadequacies in the
area of cooperation are in sharp contrast to the declared
determination of States to contribute to maintaining balance
in the world in the post-cold-war period. It is, then,
desirable that real solidarity be cultivated among Member
States, which might induce developed countries to support
efforts for development in developing countries, in particular
in Africa.
The economic condition of these countries is constantly
deteriorating from year to year, and they have often come
before this and other bodies to bring their problems to the
attention of the international community, whose response
has, unfortunately, not removed any of the obstacles to those
countries’ development. Those obstacles are, in short, the
continuing decline of prices of commodities, the heavy debt
burden and debt-servicing, negative net financial flows and
strengthened protectionism. If these factors persist, there is
no doubt that the African countries will have increasing
difficulty in overcoming their situation. But these countries
must not be excluded from development, and everything
must be done to encourage their efforts at development.
The duty of solidarity calls for dialogue and cooperation
between the developed countries and the developing
countries in order to ensure fairer remuneration for
commodities and an easing of the debt burden and debt-
servicing. Coordinating efforts at the level of the United
Nations system, among international economic and financial
institutions and organizations and among
non-governmental organizations is required to improve the
situation of the developing countries.
Such activity would be in keeping with the new spirit
that characterizes international relations today and that has
made it possible for some developed countries to support the
democratization process that has begun in some of our
countries, including my own. I should like, in this regard,
to express our deep gratitude to all the countries and
institutions that have so kindly provided us with material and
financial support and sent international observers to help the
cause of democracy in the Central African Republic. We
hope we shall continue to enjoy their concerned assistance
in our endeavour to lay the foundation of our young
democracy, and, from this rostrum, I wish to appeal for
understanding.
My delegation believes that the time has come to bring
about genuine democratization in the decision-making bodies
of the United Nations, the Security Council in particular, the
membership of which must be adapted to the new realities
of the world.
The great developments in science and technology have
today reduced our world to a global village where each and
every one of us must feel directly affected by all the
problems that exist on the various levels of international life.
The trend towards the globalization of problems that has
become evident as a result of this ought to be maintained so
that States can take up the challenge of defending peace by
promoting the development of human rights.
Forty-eighth session - 8 October l993 17
For the Central African Republic, this challenge can be
successfully taken up if we fully respect the principles of the
United Nations.
